Title: To John Adams from William Gordon, 7 January 1784
From: Gordon, William
To: Adams, John


          My dear Sir
            Jamaica Plain Jany 7. 1784
          You have very fairly & fully discharged your epistolary account of the preceeding year; which is an encouragement for me to begin anew. There is both pleasure & profit in corresponding with You; & notwithstanding some desponding expressions, I trust your strength & spirits will not be exhausted, till the business is completed. Finesse & subtilty are ministerial qualifications; & the only effectual way to outwit court-politicians is by being honest, for of that they have no idea. A propos, learnt while upon my southern tour, that Marbois denies his having written such a letter as has been pretended. He says, that the British might intercept a letter of his, but that they have deciphered it wrong, & charge him with expressions that are not in it (This from one who had been of Congress) in order to exculpate himself. But when Marbois had his first interview with friend Gerry, he lookt so queerly as seemed to imply that he felt guilty, & almost disconcerted our steady Patriot. I could wish with You, that the Americans would never practise the sublimated refinements of European Politicks; but, from what I have observed, imagine that human nature will act alike in all quarters of the world. Should the Millenium commence on this side the Atlantic, as some divines conjecture, you may then have a greater share of virtue, than an equal quantity of mankind in any other part of the globe at the same period. But commence where it will, I should be glad to have it commence, that so the inhabitants of these lower regions might have a stronger resemblance to those of the upper. Pray let me have the History of the shrew’d Dutchmen’s being taken in. You have raised my curiosity, & me thinks you ought to gratify it. I am so pleased with the character you have given me of Mr Jay, & his conduct has so effectually removed the suspicions I had entertained, that I must pray you to present my most cordial respects to him. They are of little intrinsic value, & yet may please him more than the most fulsome adulation. Thus much as to yours of Apr 15th, excepting that I have endeavoured to use it for public benefit in a discretional way. I should have gone on further by daylight; but have been called off by an account of Callahan’s vessel & cargo being lost off Cape Cod. Am a sufferer to a small amount, but am easy upon hearing that the Capt Passengers, 13 or more, & men are all safe. Must finish by candle, that it may go tomorrow. Should not the following scrip be equally good, it may be legible, & perhaps sensible tho’ inferior to Youngs Night Thoughts.
          Your device is admirable—thirteen stars guarding, a fish, a deer, & an oak with a new star sprouting from the top of it. Lest You should not have written to Mr Gerry I copied yours of Sept 10th & forwarded it by post to Annapolis; You will have heard of Congress’s having removed to that spot, & all about it, through Mr Thaxter, as I suppose, therefore shall be silent upon that. The paragraph respecting moderation &c with your opinion of Mr Jay is upon the road to Govr Clinton at New York, with a request to keep it out of print for the present: but I thought it might strengthen his hands, & tend to cool down the madness of some violent partizans, who while they claim the character of whigs are practising the absurdities of toryism, like your divines who are fire-hot for moderation.
          I say with You treat every public man with as much candour & indulgence as possible; but then I add, let it be such public men as are worthy & deserving, & not such as have forfeited all indulgence & whose behaviour entitles them to no candour, & who by being public men are a detriment to the public & will make the public contemptible. I refer to those who mean well for themselves only & are not well-meaning in any other sense. Let them meet with obstacles & smart under them till they retire into obscurity, & leave the stage for actors who are well principled. I am fully in the opinion of its being of indespensible importance to keep the Union. But I am not for being betrayed under that plea, into a violation of the Confederation & the great fundamentals upon which it was established, & into a mode of congressional government, that, by not suiting the northern climate however well adapted for the southern, will after a time bring on fresh wars & fightings among ourselves, & make the whole one great empire, or break us into smaller ones, instead of remaining separate states, united by confederation, under a Congress freely chosen by the powers of each state. Your words to Congress, I suppose upon the importance of the Union, have been swelled & played off to answer the purpose of getting the Impost in[to] the hands of Congress for a long run of years & to be collected by their own servants. What is your real opinion upon the subject I know not: but I remember what Burgh says, all government is arbitrary, that is, tends to it. Sure I am, from the good information recd when I was about Congress at Princeton last fall, that there are individuals in that body of tyrannical principles, or they would never have talk’t as they did against calling the Financier to an account because they had left it with him to manage—& that Congress had a right to keep up a standing army in a time of peace. I doubt not but that your Machiavelians can turn themselves into all shapes & can play upon any string whether aristocratic, democratic, civil or military or even a shoe-string. You have my assent & consent to execrate in the strongest terms low cunning & mean craft. Your declaration, “but treaties are solemn things, in which there should be no mental reservations” deserves to be written in characters of gold; but there are few courts whether Protestant or Popish, that will adhere to it at heart. Last monday sennight died Dr Cooper in the 59th year of his age, after a six weeks illness. He was buried the friday following. The weather was bad, but the funeral very large. What the Governor will do, now he has lost his prime minister remains to be known. A few weeks back, he would resign; yes he would, & swore to it. The Council was summoned, to be eye & ear witnesses of the extraordinary event. The day came, when lo! the mouse appeared upon the green cloth—his friends alias enemies had advised him to the contrary. Risum teneatis. Should he not obtain the vote of the people the next year, & the election lie between him Bowdoin & Lincoln & the house be of the same complexion, I am told he will not have the chair. But my paper informs me it is high time to subscribe Your sincere friend & very huml Servant
          William Gordon
        